         Case 1:19-cv-06654-PGG Document 54 Filed 05/27/21 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     May 27, 2021

BY ECF
The Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Village of Scarsdale v. Internal Revenue Service et al., No. 19 Civ. 6654 (PGG)

Dear Judge Gardephe:

        This Office represents the Internal Revenue Service (“IRS”); the U.S. Department of the
Treasury; Charles P. Rettig, Commissioner of the IRS; and Janet Yellen, Secretary of the
Treasury, 1 the defendants (together, the “Government”) in the above-referenced challenge to an
IRS regulation. We write respectfully in response to the letter filed by the Village of Scarsdale
(“Scarsdale”), ECF No. 53 (the “Letter”), regarding the U.S. Supreme Court’s recent decision in
CIC Services, LLC v. IRS, __ S. Ct. __, 2021 WL 1951782 (May 17, 2021). Scarsdale maintains
that this decision weakens the Government’s argument, in its sub judice motion to dismiss this
case, that the Anti-Injunction Act, 26 U.S.C. § 7421(a) (“AIA”), bars this suit. As the CIC
decision does not affect the application of the AIA here, Scarsdale’s argument should be
rejected.

         At issue in CIC was a regulation that required participants and material advisors to
provide the IRS with information regarding certain transactions; failure to provide this
information could be punished, per a different statute, with a financial penalty that is deemed a
tax, or by criminal penalties. 2021 WL 1951782, at *3. The Supreme Court held that a tax
advisor’s challenge to this reporting requirement could proceed despite the AIA’s preclusion of
suits that seek to enjoin the assessment or collection of federal taxes, because the tax penalty at
issue is a mere “backstop” for “the violation of another law that independently prohibits or
commands an action.” Id. at *7. That is, the advisor was challenging the reporting requirement
itself, not the tax penalty it might be asked to pay if charged with violating the requirement. The
Court reiterated the continued applicability of the AIA to preclude suits challenging actual tax
laws: “[h]ad Congress, or the IRS acting through a delegation, imposed a tax on [the reportable]
transactions themselves—and had CIC then brought a pre-enforcement suit to prevent the IRS
from applying that tax—the Anti-Injunction Act would have kicked in.” Id. at *8. The Supreme
Court confirmed that the AIA still applies whenever there is “a conflict over taxes,” such as “on
earning income, or selling stock, or entering into a business transaction.” Id. at *7.


       1
         Secretary Yellen is automatically substituted as a defendant in this action pursuant to
Federal Rule of Civil Procedure 25(d).
           Case 1:19-cv-06654-PGG Document 54 Filed 05/27/21 Page 2 of 3

                                                                                                  Page 2


         Scarsdale’s lawsuit is clearly a “conflict over taxes” rather than a challenge to a rule
whose violation is merely punishable by payment of a tax penalty. The regulation that Scarsdale
has challenged prescribes the availability of the federal charitable-donation deduction for certain
donations by taxpayers. See Contributions in Exchange for State or Local Tax Credits, 84 Fed.
Reg. 27,513 (June 13, 2019) (codified principally at 26 C.F.R. § 1.170A-1(h)(3)). Scarsdale has
asked the Court to invalidate this regulation, and thus to permit certain taxpayers to deduct
ineligible donations from their taxable income, decreasing their federal tax liability. The tax
liability at issue is thus not merely incidental to the instant lawsuit, but at its heart. Scarsdale
argues that this regulation does not implicate the AIA because its alleged effect is to
“discourage[] Scarsdale residents from contributing to [the village’s] charitable fund.” Letter at
1. But this argument misses the main point: the reason why Scarsdale residents may be less
likely to contribute to the fund is because they will not receive federal tax deductions for their
donations. The dispute thus centers on the deductibility of the donations at issue, an indisputable
“conflict over taxes.” CIC, 2021 WL 1951782, at *7.

         Scarsdale further claims that two factors distinguish it from the plaintiff in CIC, see
Letter at 1-2, but does not explain why such a distinction is relevant, as neither of these factors
were part of the Supreme Court’s analysis in CIC. While the CIC plaintiff was indeed itself
potentially subject to the penalty (tax) at issue if it had failed to comply with the reporting
requirement—in contrast to Scarsdale’s residents who might claim a federal charitable-
contribution deduction for their donations—that is only a further reason to apply the AIA to bar
this suit. As explained in the Government’s motion to dismiss briefing, the Supreme Court has
held that the AIA forecloses organizations that receive donations from challenging the IRS’s
decisions as to the donations’ federal deductibility. Gov’t Reply Br., ECF No. 48, at 11-13
(citing Alexander v. Americans United Inc., 416 U.S. 752 (1974), and Bob Jones Univ. v. Simon,
416 U.S. 725 (1974)). Scarsdale’s second point—that it, unlike the plaintiff in CIC, has no direct
ability to challenge the tax rules at issue because it is not a taxpayer—cuts in the same direction.
The absence of such a challenge mechanism is precisely because Congress does not want would-
be donation recipients to challenge the rules on the deductibility of donations. 2

       We thank the Court for its consideration of this case.

                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                 By: __s/Jean-David Barnea___________
                                                     JEAN-DAVID BARNEA
                                                     REBECCA S. TINIO
                                                     Assistant United States Attorneys
                                                     Tel. (212) 637-2679/2774

       2
          The Government agrees with Scarsdale, see Letter at 2, that the CIC decision does not
affect the viability or scope of the Supreme Court’s prior decision in South Carolina v. Regan,
465 U.S. 367 (1984), which created a narrow exception to the AIA. That exception is not
applicable to Scarsdale’s suit for the reasons explained in the Government’s motion to dismiss.
         Case 1:19-cv-06654-PGG Document 54 Filed 05/27/21 Page 3 of 3

                                                                         Page 3


cc:   Counsel for Plaintiffs (by ECF)
